Order filed April 23, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00947-CV
                                   ____________

                     MARIANN BACHARACH, Appellant

                                        V.

                              JOHN DOE, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1050977

                                     ORDER

      The notice of appeal in this case was filed November 21, 2014. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. On , 2015, this court notified appellant that
the appeal was subject to dismissal unless appellant filed a response with proof of
payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to file the clerk’s record with the clerk of this court on
or before May 5, 2015. See Tex. R. App. P. 35.3(c). If appellant fails to file the
clerk’s record in accordance with this order, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                      PER CURIAM